Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection

Priority
This application was filed on April 09, 2020 and is a continuation of application 15/945,285 which was filed on April 04, 2018 (issued as US 10,654,864) and is a continuation of application 15/271,822 which was filed on September 21, 2016 (issued as US 10,023,581) and claims the benefit of priority of United States Provisional Application No. 62/222,059, which was filed on September 22, 2015.

Information Disclosure Statements
The IDS’s dated 30 April 2020, 16 July 2020, 20 October 2020, 10 November 2020, 30 December 2020, 09 February 2021, 25 February 2021, 01 April 2021 and 01 July 2021 have each been received, entered and considered, signed copies are included herein.
Status of the claims
Preliminary amended claims dated April 09, 2020 have been entered.
The claims appear to be substantially identical to the claims dated 04 April 2018 in application 15/945,285.
Claims 1-40 were cancelled by the Applicant.
Claims 41-59 are pending and rejected.
Claim Objection
Claim 58 is objected to since it recites the phrase “at least at least” which should read “at least”.  Appropriate correction is required.

Improper Markush Grouping Rejection
Claims 41-59 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.

The Markush grouping is not proper since all the alternate chemical compounds described by the Markush (i) are not members of the same recognized physical or chemical class or the same art-recognized class, and (ii) do not share both a substantial structural feature and a common use that flows from the substantial structural feature.
The Markush group of the compound represented by formula (I) of instant claim 41 is shown below:

    PNG
    media_image1.png
    586
    706
    media_image1.png
    Greyscale

The generic formula (I) describes an essentially limitless number of alternately useable species: it consists of 4 different structural components which are connected to each other; A1, X1, X2 and A2.  While the structural identities of the X1 group is well defined as an alkylene or alkenylene group of particular size range and the A1 group as a carboxylic acid carboxylate anion or carboxylate ester, the chemical structures of the X2 and A2 moieties is not set forth in the claim.  
The A2 group is defined in purely functional language as a “cytotoxic drug moiety”.  A “cytotoxic drug moiety” is not defined in the specification in a limiting way, see page 14, lines 23-29 which states that it can be “any suitable cytotoxic drug moiety” and “such drug moieties can be organic moieties, or can also be moieties that contain inorganic atoms”.  Therefore, the moiety can be any known or unknown chemical substance which is toxic to a cell.  The specification does not set forth any particular guidelines as to the concentration level the cytotoxicity is present in the drug moiety.  Note that a very large number of known substances would be expected to be toxic to cells at some concentration.  The limiter “molecular weight of no more than 1600 Da” does little to affect the scope except exclude polymers and large biomolecules as such moieties since almost all “small molecule” drugs and a relatively large number of peptidic or “small” protein-like molecules fall into the size range specified in the claim.
The X2 group can absent (as a direct bond) or present, and when present is an “organic group that comprises one or more of…” the listed polar linking type groups.  The specification does not provide any limiting definition for an organic group, such that the claimed groups can be any known or unknown group that has at least one of the listed linking functions; this claim language is not considered to represent a defined set of structural moieties as X2.
The claim recites a provisionary limitation where the –X2-X1-A1 grouping must be selected from small list of well-defined structural moieties but this limitation only applies when the grouping “connects to an oxygen atom or an NH group on the cytotoxic drug moiety”.  However, there are many other possible groups attached to cytotoxic drug moieties to which the –X2-X1-A1 grouping might be connected.  For example an N atom, a S atom, a CH2 group, a CH group, etc; in these instances the –X2-X1-A1 grouping is represented by the broader claim terminology.
This Examiner therefore considers this a claim drawn to an improper grouping of alternatively useable species in view of the broad claim language and an absence of particular structural limitations for the X2 and A2 moieties across the entire scope of claimed compounds.  
(1) All of the possible compounds within the scope of claim 1 do not share a "single structural similarity" since there is no substantial structural feature in common due to the wide range of compounds possible given the recited variables shown above for the X2 and A2 moieties in particular.  While all of the claimed compounds share an alkylene or alkenylene linked carboxylic acid/anion/ester structural feature, the broad variation possible in the remainder of the claimed formula describes compounds which have such widely disparate structural types that they cannot be considered to be members of the same art-recognized class.  The X2 “organic group” when present describes moieties with no structure or function in common.  The A2 “Cytotoxic drug moieties” are known to have very different structures which clearly belong to different known classes, one need only look to dependent claim 45 to see a very small sampling of known cytotoxic drugs with widely disparate structural templates and functional activities.  
“a paclitaxel moiety, an etoposide moiety, a gemcitabine moiety, a cyclophosphamide moiety, a chlorambucil moiety, a doxorubicin moiety, a daunorubicin moiety, a 5-fluorouracil moiety, a dactinomycin moiety, an amifostine moiety, a fludarabine moiety, a topotecan moiety, an ifosfamide moiety, a vincristine moiety, a carboplatin moiety, a vinblastine moiety, an imatinib moiety, a lenalidomide moiety, a pemetrexed moiety, an abiraterone moiety, an erlotinib moiety, a bortezomib moiety, an oxaliplatin moiety, a methotrexate moiety, a carfilzomib moiety, a crizotinib moiety, a vismodegib moiety, a ponatinib moiety, a tivozanib moiety, a carbozantinib moiety, an epirubicin moiety, a docetaxel moiety, a cisplatin moiety, an eribulun moiety, an ixabepilone moiety, a vinorelbine moiety, an everolimus moiety, a mytomycin C moiety, a sunitinib moiety, an irinotecan moiety, a leicovorim moiety, a tretinoin moiety, an allopurinol moiety, an asparaginase moiety, a bendamustine moiety, a bleomycin moiety, a folinic acid moiety, a capecitabine moiety, a cytarabine moiety, a dacarbazine moiety, a filgrastim moiety, a hydroxycarbamide moiety, a mercaptopurine moiety, a mesna moiety, a procarbazine moiety, a thioguanine moiety”
For example a paclitaxel moiety bears no structural resemblance whatsoever to the other listed cytotoxic drugs and is functionally different from most.  Paclitaxel comprises a tricyclic non-aromatic ring scaffold and functions by inhibiting tubulin and among those listed is for example Bortezomib which is a simple borono-peptide derivative which functions by inhibiting the proteasome:

    PNG
    media_image2.png
    181
    262
    media_image2.png
    Greyscale
.
The Examiner asserts that this language encompasses a large variety of chemical substances with significantly different structures and functional activities.
As a result of the wide range of compounds of formula (I) possible, each compound does not belong to the same recognized physical or chemical class or to the same art-recognized class and no credible evidence exists which would point to every compound having a common utility (“sharing a common use”).  
(2) A person of ordinary skill in the art would understand that compounds with such greatly varied structure cannot be expected to have a common use.  The specification describes a relatively small grouping of closely structurally related compounds within the scope of the claims which have utility as anticancer compounds (table 4, page 49 and table 8 page 51).  However, as described above, the scope of the claims extends far beyond the examples shown in the specification and includes many compounds which an artisan would not consider to be compounds having a similar enough structure such that a similar activity would be expected.  It is well-known in the art that compounds similar in structure have similar activity.  The contrary is also held to be true, that compounds of significantly different structure will not predictably have common activity. Therefore, in the absence of evidence to the contrary, all compounds within the metes and bounds of the extraordinarily large Markush grouping of the instant claims cannot be individually envisioned and each expected to have a common use.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-48, 50 and 52-59 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 46, 47, 48, 50, 52, 54, 55 and 58 each depend from themselves.  Claims 53, 56, 57 and 59 each depends from one of these claims.  
A claim cannot depend from itself.  It is not possible to determine the subject matter being claimed in any of these claims at least since it is not known what limitations are being referred to.
Note that amendment to claims 46, 47, 48, 50, 52, 54, 55 and 58 to correct this issue might necessitate that new grounds of rejection be set forth.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 45 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 45 depends indirectly from claim 41 which requires that:
 “A2 is a cytotoxic drug moiety, which has a molecular weight of not more than 1600 Da”
Claim 45 lists “cytotoxic drug moiety” options and includes “an asparaginase moiety”.  Asparaginase is a protein molecule with a molecular weight of >100,000 Da.  See for example the reference Muller (Critical Reviews in Oncology/Hematology 1998, 28, 97–113, of record) at page 99, table 1 and section 3.1 “biochemical properties”.  Since this protein clearly has a molecular weight of significantly more than 1600 Da, it lies outside the scope of the claim 41 “cytotoxic drug moiety”.  Therefore, claim 45 does not include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-44, 49 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 41 recites the generic term “cytotoxic drug moiety” in reference to a required structural limitation present on the claimed compound of formula (I).  This term does not represent an art-recognized genus with defined structural features and is entirely functional in nature.  Applicant has not described the claimed genus of “cytotoxic drug moiety” in a sufficient manner that would indicate they were in possession of the full scope of the claimed genus of compounds, or to sufficiently describe what the genus is comprised of.
 Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plan for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. 
MPEP §2163 states “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.”
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)”

The instant specification uses broad functional language to define the claimed cytotoxic drug moiety and doesn’t describe a limiting set of structural moieties or any known or disclosed correlation between the structure of the moieties and their required function commensurate with the scope of the claimed compounds.
Thus, the claimed “cytotoxic drug moiety” encompasses a very large number of moieties of essentially any structure which possess the functional features.  Applicants do not describe structural features of example cytotoxic drug moieties adequately enough to allow one skilled in the art to ascertain that Applicant is in possession of the entire scope of the claimed genus of compounds. Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated. As such, the claims lack adequate written description for the claimed compounds comprising the required “cytotoxic drug moiety”. 
With respect to the question of whether sufficient description of a representative number of species of the genus has been provided, Applicant generally describes prophetic example compounds according to the combination of several defined structural elements:  Table 1 shows structures of 24 known anticancer drug moieties as A2 and table 2 shows a grouping of 104 example –X2-X1-A1 moieties.  A subsequent listing of 784 potential combinations of the table 1 and table 2 structural elements as claimed compounds is provided.  While this may be considered to represent a description of a relatively large number of species, the 784 prophetic compounds represent a relatively narrow structural scope of the entire claimed breadth of compounds, which can have any known or unknown “cytotoxic drug moiety” as A2 and many possible permutations of the “organic” group potentially present as part of X2.  For example, a claimed species bearing a cytotoxic steroidal moiety (such as estradiol mustard) is significantly different from the described species, etc.
Applicant describes actual preparation of only a very limited set of 9 example species.  See examples 2-6, 8, 11-13.  The cytotoxic drugs paclitaxel, methotrexate, doxorubicin, camptothecin, and ixabepilone are exemplified as the A2 moiety with a carboxylic acid or ester as the A1  moiety and with a direct bond or the relatively simple organic moieties of a -C(=O)- or an ester/amide moiety as the X2 group.  These example species are clearly representative of only a small scope of the claimed compounds of formula (I).
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claims 41-44, 49 and 51 are broad and generic, with respect to all possible compounds encompassed by the claims.  The possible structural variations are essentially limitless to any cytotoxic drug moiety and organic group since the functional limitations can be met with such a wide breadth of structural moieties.  
Although the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification.  Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus.  
While having written description for those specific compounds identified in the specification tables and/or examples and also for those other compounds of reasonably close structural and functional similarity to these examples; the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 [1] Claims 41-45 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klaveness (US 20080103110, of record).  
See Klaveness, example compound 42 at page 19, paragraph 319, reproduced below:

    PNG
    media_image3.png
    325
    950
    media_image3.png
    Greyscale

This is a compound of formula (I), A1-X1-X2-A2, wherein: 
A2 is a cytotoxic drug moiety of gemcitabine.
X2 is -C(=O)-
X1 is -(CH2)14-
A1 is a carboxylic acid group.
-X2-X1-A1 connects to an oxygen atom on the cytotoxic drug moiety.
-X2-X1-A1 is -C(=O)-(CH2)n1-C(=O)-OH, wherein n1 is 14.
A composition comprising the compound and bovine serum albumin is disclosed at page 6, example 7, paragraph 156.  This meets the limitations of instant claim 51.

[2] Claims 41-45 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (CN104478813, IDS).
See Yu, the abstract.  The reference discloses a genus which consists of 20 independent species.  See for example the compound wherein n is 17, the structure from the Chemical Abstracts record for RN 1694647-34-1 is reproduced below:

    PNG
    media_image4.png
    307
    471
    media_image4.png
    Greyscale


This is a compound of formula (I), A1-X1-X2-A2, wherein: 
A2 is a “cytotoxic drug moiety” of 1-methyl-5-fluorouracil which is interpreted as “a 5-fluorouracil moiety”.
-X2-X1-A1 connects to a CH2 on the cytotoxic drug moiety.
A1 is a carboxylic acid group.
X1 is -(CH2)16- per claim 49.
X2 is a direct bond.

See MPEP 2131.02 which states “When a claimed compound is not specifically named in a reference, but instead it is necessary to select portions of teachings within the reference and combine them, e.g., select various substituents from a list of alternatives given for placement at specific sites on a generic chemical formula to arrive at a specific composition, anticipation can only be found if the classes of substituents are sufficiently limited or well delineated. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). If one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be "at once envisaged." One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).”
The instant compound is anticipated by the reference since there is only a single variable “n” in the claimed genus and it is selected from integers between 1 and 20.  All 20 of the compounds contained within the genus can readily be drawn out by a chemist of ordinary skill in the art.  Therefore the artisan can "at once envisage" the claimed compound within the generic chemical formula.  Furthermore, the instant compound is disclosed in the Chemical Abstracts database record, which record can itself be considered anticipatory.
[3] Claims 41-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tweit (J. Med. Chem., 1977, 20, 1697–1700, of record).
See Tweit, compound 44 on page 1699.  The structure from the Chemical Abstracts record for RN 64444-84-4 is reproduced below:

    PNG
    media_image5.png
    250
    470
    media_image5.png
    Greyscale


This is a compound of formula (I), A1-X1-X2-A2, wherein: 
A2 is a nitroimidazole “cytotoxic drug moiety” which is cytotoxic at least to bacterial cells.
-X2-X1-A1 connects to a S atom on the cytotoxic drug moiety.
A1 is a carboxylic acid group.
X1 is -(CH2)15-.
X2 is a direct bond.

[4] Claims 41-44 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostergaard (Molecules 2007, 12, 2380-2395, of record).
See Ostergaard, page 2382, table 1, compound 8; “16-(Phenoxycarbonyloxy)-hexadecanoic acid”, the structure of which is drawn below:

    PNG
    media_image6.png
    250
    1136
    media_image6.png
    Greyscale

This is a compound of claim 1 formula (I), A1-X1-X2-A2, wherein: 
A1 is a carboxylic acid group.
X1 is -(CH2)15-.
X2 is the organic group of -O-C(=O)-O-.
A2 is a “cytotoxic” drug moiety of benzene.
The compound benzene is cytotoxic according to the broadest reasonable interpretation of the term since it is toxic to cells, for example it has well-known cytoxic effects (see for example Sze; J Appl Toxicol 1996, 16, 259-264).
Regarding the “pharmaceutical composition” of instant claim 51, Ostergaard discloses a mixture of the compound with human serum albumin which meets the claim limitations.  See for example table 2 at page 2383, the “Affinity of carbonate esters for human serum albumin” section at pages 2385-2386 and the “kinetic measurements” section spanning pages 2389-2390.  Table 2 clearly indicates that a mixture of compound 8 and 4.3% HSA (human serum albumin), in a carrier comprising water (67mM buffer solution), wherein the protein and the compound are solvated by the carrier, was prepared, in order to obtain the results in the table.  

[5] Claims 41-44 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tranchant (Bioconjugate Chem. 2007, 18, 199−208).  
See Tranchant, example compounds 9-10 depicted in scheme 1 on page 200, and which are described in the experimental section at page 201, the structure is shown below:

    PNG
    media_image7.png
    244
    726
    media_image7.png
    Greyscale

Compound 10 is a compound of formula (I), A1-X1-X2-A2, wherein: 
A1 is a carboxylic acid group.
X1 is -(CH2)15-.
X2 is the organic group of -NH-C(=O)-.
A2 is a “cytotoxic drug moiety” which is the ferrocenyl derivative “3” shown at scheme 1 on page 200:

    PNG
    media_image8.png
    186
    306
    media_image8.png
    Greyscale

-X2-X1-A1 is -C(=O)-NH-(CH2)n2-C(=O)-OH, n2 is 15.
; and
-X2-X1-A1 connects to an oxygen atom on the cytotoxic drug moiety.

Regarding the “pharmaceutical composition” of instant claim 51, the reference discloses a composition comprising the compound and HSA.  See the experimental procedure “electrochemistry” at pages 201-203, the section “binding to human serum albumin” at pages 203-204 and figures 6 and 8 on page 205.
Thus in order to obtain the binding and electrochemistry data in the figures, an instant composition was necessarily prepared wherein compound 10 was combined with human serum albumin in an aqueous PBS buffer solution as an aqueous “carrier” wherein the protein and the compound are solvated by the carrier, in order to obtain the results.  For example figure 6 clearly indicates that compound 10 at a concentration of 50 M was combined with solutions of human serum albumin at concentrations of 5, 50 and 100 M.  The solutions prepared to test in the electrochemistry apparatus in order to obtain the depicted results thus each represent a claimed “pharmaceutical composition” comprising reference compound 10 and human serum albumin.

As to the ferrocenyl compound “3” meeting the “cytotoxic drug moiety” limitation the reference is silent as to this feature, however the compound is cytotoxic according to the broadest reasonable interpretation of the term since it would be expected to be toxic to cells.  For instance, structurally related ferrocenes are known in the art to have anticancer cytotoxic functional activity.  See for example the reference Ornelas (New J. Chem., 2011, 35, 1973–1985, of record) figure 1 on page 1973, etc.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

[1] Claims 41-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US 10,286,079 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are at least obvious in view of the reference claims.
Reference claim 1 is drawn to a Markush genus of compounds of formula (I) which falls entirely within the scope of present claim 41. The instant genus is anticipated by the reference genus.  
Dependent claims 42-59 are obvious in view of the reference dependent claims and the known utility of paclitaxel in cancer treatment.  For example, reference claim 3 is equivalent to instant claim 48 and reference claims 6 and 16 are each a composition equivalent to instant claim 51.

[2] Claims 41-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US 10,023,581 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are at least obvious in view of the reference claims.
The reference claims overlap significantly with the instant claims.  Reference claim 1 is drawn to a Markush genus of compounds of formula (I), which sets forth two options for the –X2-X1-A1 group.  One of these two options, -X2-X1-A1 is -C(=O)-(CH2)n1-C(=O)-OH, wherein n1 is 12-24, falls entirely within the scope of present claim 41. Therefore the instant genus is at least obvious since there are only two choices for the X2-X1-A1 group and one of them represents instantly claimed compounds.  Furthermore, if the reference –X2-X1-A1 group is connected at other than an oxygen atom or NH group of the A2 paclitaxel moiety (such as a carbon atom of an aromatic ring, etc) then all the reference claimed compounds are within the scope of the instant claims.  
Additionally, the instant claims are anticipated by the reference claims, which recite a species in claims 3 and 17 which anticipates the instant genus.
Dependent claims 42-59 are obvious in view of the reference dependent claims.  For example, reference claims 4 and 18-19 are each a composition equivalent to instant claim 51 and reference claims 8 and 20-21 are methods of treating cancer.

[3] Claims 41-44 and 49-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US 10,654,864 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed compound, composition and method of use is at least obvious in view of the reference claims.
Reference independent claim 1 sets forth a composition which appears to meet all the limitations of the composition of instant claim 51.  The genus of a compound required to be present in the composition falls entirely within the scope of the instant genus according to instant claim 1. The composition necessarily contains the instant compound.  It would at least be obvious to provide for this compound in order to produce the reference composition.  
Dependent claims 42-44 and 49-59 are obvious in view of the reference dependent claims.  For example, reference claims 10-13 suggest instant claims 42-44 and 49-50, reference claims 2-8 recite the same features as the instant dependent claims 52-58 and reference claim 9 is a method of treating cancer.

[4] Claims 41-44, and 49-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, 8-9, 13-15, 17, 19, 21-23, 25-30, and 32-40 of copending Application No. 16492646 (reference application claims dated 2021-04-01, published as US 20210137957). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed composition is at least obvious in view of the reference claims.
Reference claims 1-2, 4, 6, 8-9, 13 recite a genus of compounds which overlaps substantially with that of the instant claims.  Reference claim 14 recites a species of this genus which falls within the scope of the instant genus:

    PNG
    media_image9.png
    250
    558
    media_image9.png
    Greyscale

This a compound according to the instant formula (I) wherein 
A1 is a carboxylic acid group.
X1 is -(CH2)16-.
X2 is the organic group of -C(=O)-.
A2 is a “cytotoxic” drug amrubicin hydrazide moiety and -X2-X1-A1 connects to a NH on the cytotoxic drug moiety.
This is the only species taught in the claims.  It would be obvious to use this particular species in the reference claim compositions and methods. In this regard, reference claims 15, 17, 19, 21-23, 25-30 recite a pharmaceutical composition comprising the compound and a protein, with claim 27 specifying human serum albumin in particular.  Reference claims 32-34 are each a method of treating cancer.  Thus, the instant composition and use in treating cancer, as set forth in the instant claims, is obvious in view of the reference claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

[5] Claims 41-45 and 49-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, 8-10, 13-15, 17, 19, 21-23, 25, 28-30, 32-40 of copending Application No. 16492652 (reference application claims dated 2021-04-01, published as US 20210137874). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed compounds, composition and method of use are at least obvious in view of the reference claims.
Reference claims 1-2, 4, 6, 8-10, 13 recite a genus of compounds which overlaps substantially with that required by the instant claims.  Reference claim 14 recites a species of this genus which falls within the scope of the compound required by the instant composition:

    PNG
    media_image10.png
    251
    603
    media_image10.png
    Greyscale

This a compound according to the instant formula (I) wherein 
A1 is a carboxylic acid group.
X1 is -(CH2)16-.
X2 is the organic group of -C(=O)-.
A2 is a moiety of “cytotoxic” drug cisplatin and -X2-X1-A1 connects to a NH on the cytotoxic drug moiety.
This is the only species taught in the claims.  It would be obvious to use this particular species in the reference claim compositions and methods. In this regard, reference claims 15, 17, 19 recite a pharmaceutical composition comprising the compound and a protein with claim 15 specifying human serum albumin in particular.  Reference claims 32-34 are each a method of treating cancer.  Thus, the instant composition and use in treating cancer, as set forth in the instant claims, is obvious in view of the reference claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

[6] Claims 41-44 and 49-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17, 27-28 and 30-31 of copending Application No. 16492656 (reference application claims dated 10 June 2021, published as US 20200048198, of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed composition is at least obvious in view of the reference claims.
Reference claim 16 recites a species which falls within the scope of the compound required by the instant claims:

    PNG
    media_image11.png
    202
    1035
    media_image11.png
    Greyscale

This a compound according to the instant formula (I) wherein 
A1 is a carboxylic acid group.
X1 is -(CH2)16-.
X2 is the organic group of –NH-C(=O)-.
A2 is a “cytotoxic” drug HDAC inhibitor moiety and -X2-X1-A1 connects to a oxygen atom on the cytotoxic drug moiety.
This is the only species taught in the claims.  It would be obvious to use this particular species in the reference claim compositions. In this regard, reference claims 17, 27-28 and 30-31 recite a pharmaceutical composition comprising the compound and a protein.  The reference claims comprise a histone deacetylase inhibiting moiety and histone deacetylate inhibitors have known utility in the treatment of cancer.  Thus, the instant composition and its use in treating cancer, as set forth in the instant claims, is obvious in view of the reference claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

[7] Claims 41-44 and 49-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 8-9, 10-13, 15, 17, 19, 21, 23-26, and 28 of copending Application No. 16492660 (reference application claims dated 15 June 2021, published as US20200046859, of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed composition is at least obvious in view of the reference claims.
Reference claim 1 recites a genus of compounds which overlaps substantially with that required by the instant claims except that A2 is an MRI contrast agent moiety instead of a cytotoxic moiety.  Reference claim 10 recites a species of this genus which falls within the scope of the compound required by the instant claims:

    PNG
    media_image12.png
    210
    607
    media_image12.png
    Greyscale

This a compound according to the instant formula (I) wherein 
A1 is a carboxylic acid group.
X1 is -(CH2)16-.
X2 is the organic group of -C(=O)-.
A2 is a “cytotoxic” organometallic chelate of gadolinium moiety where -X2-X1-A1 connects to a NH on the cytotoxic moiety.
This is the only species taught in the claims.  It would be obvious to use this particular species in the reference claim compositions. In this regard, the reference claims (see claim 21) recite a “pharmaceutical” composition comprising the compound and a protein.  
Regarding the gadolinium contrast agent organometallic chelate meeting the instant “cytotoxic drug moiety” limitation:  Such agents are known in the art to be “drugs” which possess cytotoxic properties, see for example Rogosnitzky (Biometals 2016, 29, 365–376, of record).  The reference provides evidence that a gadolinium contrast agent organometallic chelate such as is present on the reference species would be expected to possess cytotoxic properties.
Thus, the instant claims are obvious in view of the reference claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

[8] Claims 41-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-49 of copending Application No. 16357502 (reference application claims dated 29 April 2021, published as US 20190381179, of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed compound, composition and method of use is at least obvious in view of the reference claims.
Reference independent claim 41 sets forth a composition which appears to meet all the limitations of the composition of instant claim 51.  The genus of a compound required to be present in the composition falls entirely within the scope of the instant genus according to instant claim 1. The composition necessarily contains the instant compound.  It would at least be obvious to provide for this compound in order to produce the reference composition.  The reference independent claim suggests a paclitaxel moiety as A2, and instant claims 43-48 are obvious in view of this recitation and the known structure of this drug compound. Instant claims 42 and 49-50 recite limitations which are considered obvious selections from the listing of the reference independent claim.  Instant claims 52-59 are obvious in view of the reference claims.  For example, reference claims 42-48 suggest instant claims 52-58 and reference claim 49 is a method of treating cancer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625